State Office of Risk




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   December 10, 2014

                                  No. 04-14-00558-CV

                                 Edna A. MARTINEZ,
                                       Appellant

                                            v.

                     STATE OFFICE OF RISK MANAGEMENT,
                                   Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2001-CI-17102
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       Appellant's third motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before January 7, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court